DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/09/2021 has been entered.

Status of Claims
Claims 1-4, 7-15 and 18-20 are pending.  Claims 1 and 15 have been amended.  Claims 5-6 and 16-17 have been canceled.  

Response to Arguments
Applicant’s arguments filed 11/09/2021, have been fully considered, but upon further consideration are now moot due to a new ground(s) of rejection is made over Randall US 2011/0210617 in view of Dai et al. US 2016/0064143, Fullerton et al. US 2012/0091847 and Cantatore et al. US 2010/0131033.

Applicant's arguments filed 11/09/2021 have been fully considered but they are not persuasive.

Applicant argues on page 7 that:
“There is no teaching in paragraph [0022], paragraph [0025], Figs. 3A and 3B of Dai about the connecting the transmitting coils in series.” and “submits Dai does not cure the deficiencies of Randall as Dai also does not teach "plurality of first solenoid coil structures are electrically coupled together in series," and "wherein the plurality of first solenoid coil structures are electrically coupled in series with the second solenoid coil structure"”
However as stated in paragraph 0022 “the quantity of at least one receiving coil is greater than or equal to the number of two and the receiving coils are connected in series.” and even though Dai teaches circuits in parallel he also teaches the coils in series as also noted in paragraph 0022 “Furthermore, one skilled in the art would appreciate that the two transmitting circuits of the primary circuit can also be connected in series, so that the two transmitting circuits are incorporated into a transmitting circuit having two transmitting coils”.
Therefore Randall in view of Dai does teach the limitation of “the plurality of solenoid coil structures being electrically coupled together in series”

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

s 1-4, 7, 9-10, 12-17, and 19-20 rejected under 35 U.S.C. 103 as being unpatentable over Randall US 2011/0210617 in view of Dai et al. US 2016/0064143, Fullerton et al. US 2012/0091847 and Cantatore et al. US 2010/0131033.

Regarding claim 1, Randall teaches:
a receiver coil arrangement (Fig 5) comprising a plurality of first solenoid coil structures (Fig 5 #34, 36, 38) arranged such that a longitudinal axis of each of the plurality of first solenoid coil structures is substantially parallel to a first spatial direction in a spatial plane, (See reproduced Fig 5 below to show longitudinal parallel to a first spatial direction in a spatial plane.)

the plurality of first solenoid coil structures are not coaxial; (coils do not have the same axis Fig 5 #34, 36, 38)

    PNG
    media_image1.png
    666
    898
    media_image1.png
    Greyscale


Even though Randall teaches:
the plurality of first solenoid coil structures are electrically coupled together (Fig 7 34, 36, 38). 
Randall does not explicitly teach:
the plurality of first solenoid coil structures are electrically coupled together in series.
Dai teaches:
the plurality of first solenoid coil structures are electrically coupled together in series. (Fig 3a #310a, 310b; Par 0022 “Furthermore, one skilled in the art would appreciate that the two transmitting circuits of the primary circuit can also be connected in series, so that the two transmitting circuits are incorporated into a transmitting circuit having two transmitting coils” ….. “the quantity of at least one receiving coil is greater than or equal to the number of two and the receiving coils are connected in series.” and Par 0025 “non-contact power supply circuit including first coils 310a, 310b, 310c, which can be either transmitting coils 120 or receiving coils 130,”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify plurality of first solenoid coil structures taught by Randall to be in series taught by Dai for the purpose of transmitting power efficiently. (Refer to Par 0007)
Even though Randall teaches:
a second solenoid coil structure arranged. (Another coil structure of the plurality of coil structures. (Fig 5 #32)
wherein the plurality of first solenoid coil structures is electrically coupled (Fig 7 #32 coupled to #34-38).
Randall does not explicitly teach:
wherein the plurality of first solenoid coil structures is electrically coupled in series with the second solenoid coil structure.
Dai further teaches:
wherein the plurality of first solenoid coil structures is electrically coupled in series with the second solenoid coil structure. (Another coil structure of the plurality coupled in series. (Fig 3a #310a, 310b, 310c; Par 0022 “the quantity of at least one receiving coil is greater than or equal to the number of two and the receiving coils are connected in series.”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the second solenoid structure taught by Randall to have the plurality of first solenoid coil structures is electrically coupled in series with the second solenoid coil structure taught by Dai for the purpose of transmitting power efficiently. (Refer to Par 0007)
Even though the combined teachings of Randall and Dai teaches:
a second solenoid coil structure and first spatial direction as noted above. 
the combined teachings of Randall and Dai does not explicitly teach:
a second solenoid coil structure arranged such that a longitudinal axis of the second solenoid coil structure lies substantially in the spatial plane substantially perpendicular to the first spatial direction.
Fullerton teaches:
a second solenoid coil structure arranged such that a longitudinal axis of the second solenoid coil structure lies substantially in the spatial plane substantially perpendicular to the first spatial direction (Fig 9A second coil structure perpendicular to other ones)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify solenoid coil structures taught by Randall to be arranged as taught by Fullerton for the purpose of for the purpose of having more core and coil elements (Refer to par 0098), improve efficiency in capturing energy (Par 0077, 0159, 0160), and since it has been held to be within the general skill of a worker in the art to KSR International Co. v Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) and it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950) and 

The combination of Randall in view of Dai is silent to teach:
that voltages induced in plurality of first and second solenoid coil structures add together producing a net voltage in the receiver coil arrangement.
Cantatore teaches:
that voltages induced in plurality of first and second solenoid coil structures add together producing a net voltage in the receiver coil arrangement (Par 0007 “a "connection in series" means that two terminals of the coil units (one of each coil unit) are connected in such a way that the voltages induced in these coil units by the given (time-variable) magnetic field will add to a total voltage of larger magnitude;”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to know that the modification of Randall in view of Dai would produce that voltages induced in plurality of first and second solenoid coil structures add together producing a net voltage in the receiver coil arrangement as taught by Cantatore since it has been held to be within the general skill of a worker in the art to employ/use a known technique to improve similar devices (methods, products) in the same way is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).


Regarding claim 15, Randall teaches:
a receiver coil arrangement (Fig 5) comprising a segmented first coil structure (Fig 5 #45-49) comprising a plurality of first solenoid coil structures (Fig 5 #34, 36, 38) arranged such that a longitudinal axis of each of the plurality of first solenoid coil structures is substantially parallel to a first spatial direction in a first plane (See reproduced Fig 5 below to show longitudinal parallel to a first spatial direction in a spatial plane.), and
the plurality of first solenoid coil structures are not coaxial; (coils do not have the same axis Fig 5 #34, 36, 38)
each of the plurality of first solenoid coil structures configured to produce a voltage in response to a magnetic field (Fig 6 F). 


    PNG
    media_image1.png
    666
    898
    media_image1.png
    Greyscale

Even though Randall teaches:
the plurality of first solenoid coil structures are electrically coupled together such that voltages produced by the plurality of solenoid coil structures add together. (wherein from connection of coils combine and add together positive and negative poles to produce an output voltage. Par 50 “combination of current flows of either electrical polarity, e.g., positive (+) or negative (-), from the wire ends A dot, B dot, C dot, and/or D dot of the coil wires 33, 35, 37, 39 in FIG. 7 as explained”)
Randall does not explicitly teach:
the plurality of first solenoid coil structures are electrically coupled together in series.
Dai teaches:
the plurality of first solenoid coil structures are electrically coupled together in series. (coils in series produce a net voltage being in series. Fig 3a and 4a; Par 0022 “Furthermore, one skilled in the art would appreciate that the two transmitting circuits of the primary circuit can also be connected in series, so that the two transmitting circuits are incorporated into a transmitting circuit having two transmitting coils” Par 0019 “The total quantity of the at least one transmitting coil 120 and the at least one receiving coil 130 is greater than two.”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify plurality of solenoid coil structures taught by Randall to be in series taught by Dai for the purpose of transmitting power efficiently. (Refer to Par 0007)
Even though Randall teaches:
a second solenoid coil structure arranged. (Another coil structure of the plurality of coil structures. (Fig 5 #32)
wherein the plurality of first solenoid coil structures is electrically coupled (Fig 7 #32 coupled to #34-38).
Randall does not explicitly teach:
wherein the plurality of first solenoid coil structures is electrically coupled in series with the second solenoid coil structure.
Dai further teaches:
 (Another coil structure of the plurality coupled in series. (Fig 3a #310a, 310b, 310c; Par 0022 “Furthermore, one skilled in the art would appreciate that the two transmitting circuits of the primary circuit can also be connected in series, so that the two transmitting circuits are incorporated into a transmitting circuit having two transmitting coils”……. “the quantity of at least one receiving coil is greater than or equal to the number of two and the receiving coils are connected in series.”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the second solenoid structure taught by Randall to have the plurality of first solenoid coil structures is electrically coupled in series with the second solenoid coil structure taught by Dai for the purpose of transmitting power efficiently. (Refer to Par 0007)
Even though the combined teachings of Randall and Dai teaches:
a second solenoid coil structure and first spatial direction as noted above. 
the combined teachings of Randall and Dai does not explicitly teach:
a second solenoid coil structure arranged such that a longitudinal axis of the second solenoid coil structure lies substantially in the spatial plane substantially perpendicular to the first spatial direction.
Fullerton teaches:
a second solenoid coil structure arranged such that a longitudinal axis of the second solenoid coil structure lies substantially in the spatial plane substantially perpendicular to the first spatial direction (Fig 9A second coil structure perpendicular to other ones)
Randall to be arranged as taught by Fullerton for the purpose of for the purpose of having more core and coil elements (Refer to par 0098), improve efficiency in capturing energy (Par 0077, 0159, 0160), and since it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) and it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950) and 
The combination of Randall in view of Dai is silent to teach:
voltages produced by the plurality of first solenoid coil structures add together to produce a net voltage of the receiver coil arrangement Cantatore teaches:
voltages produced by the plurality of first solenoid coil structures add together to produce a net voltage of the receiver coil arrangement (Par 0007 “a "connection in series" means that two terminals of the coil units (one of each coil unit) are connected in such a way that the voltages induced in these coil units by the given (time-variable) magnetic field will add to a total voltage of larger magnitude;”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to know that the modification of Randall in view of Dai would produce that such voltages produced by the plurality of first solenoid coil structures add together to produce a net voltage of the receiver coil arrangement as taught by Cantatore since it has been held to be within the general skill of a worker in the art to employ/use a known technique to improve similar devices (methods, products) in the same way is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

 Regarding claim 2, Randall teaches:
Each of the plurality of solenoid coil structures comprises a core of magnetic material and a helical coil wrapped around the core. (Fig 5 #35, 37, 39, 33 around core 44, 46, 48, 42)

Regarding claim 3, Randall teaches:
A rectifier circuit coupled to the receiver coil arrangement (Fig 8 #66). 

Regarding claim 4 and 20, Randall teaches:
A voltage regulator configured to receive a signal from the rectifier circuit and to produce an output voltage for charging a battery (par 0081 notes “, a buck regulator circuit 202 or switch mode power supply. A controller can be used to adjust the pulse width modulation switch 201 shown in FIG. 20 to the proper operating point to achieve the desired output voltage Vo,”). 

Regarding claim 7, Randall teaches:
The receiver coil arrangement is coupled to a rectifier circuit (Fig 8 #66). 

Regarding claim 9, Randall does not explicitly teach:
The second solenoid coil structure comprises a core of magnetic material and a helical coil wrapped around the core. 
Fullerton teaches:
The second solenoid coil structure comprises a core of magnetic material and a helical coil wrapped around the core (Fig 9A). 
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify solenoid coil structures taught by Randall to have The second solenoid coil structure taught by Fullerton for the purpose of manipulating magnetic emissions. (Refer to par 0003-0004)

Regarding claim 10 and 19, Randal does not explicitly teach:
The second solenoid coil structure includes a split helical coil wound around a core of magnetic material and a third helical coil wound around the core, 
the split helical coil including a first coil portion and a second coil portion wound in such a way that when a current flows in a clockwise spatial direction in the first coil portion the current flows in a counter-clockwise spatial direction in the second coil portion. 
Fullerton teaches:
The second solenoid coil structure includes a split helical coil wound around a core of magnetic material and a third helical coil wound around the core (Fig 15A # 1508a, 1508b, 1508c), 
(Fig 15A see direction of windings separated by 1506)
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify solenoid coil structures taught by Randal to have second solenoid coil structure taught by Fullerton for the purpose of generating power efficiently using multiple pole magnetic structures. (Refer to par 0077) 

Regarding claim 12, Randall does not explicitly teach:
The first coil portion and the second coil portion of the spit helical coil are located symmetrically about a geometric center of the core. 
Fullerton teaches:
The first coil portion and the second coil portion of the spit helical coil are located symmetrically about a geometric center of the core (Fig 15A # 1508a, 1508b, around 1402). 
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify solenoid coil structures taught by Randall to have symmetrically about a geometric center taught by Fullerton for the purpose of generating power efficiently using multiple pole magnetic structures. (Refer to par 0077)

Regarding claim 13, Randall teaches:


Randall does not explicitly teach:
The third helical coil is electrically coupled in series with the plurality of solenoid coil structures. 
Fullerton teaches:
The third helical coil is electrically coupled in series with the plurality of solenoid coil structures. (Fig 9A and Fig 15A 1508c wherein wire electrically connected)
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify solenoid coil structures taught by Randall to have third helical coil taught by Fullerton for the purpose of generating power efficiently using multiple pole magnetic structures. (Refer to par 0077)  

Regarding claim 14, Randall teaches:
A voltage regulator configured to receive a signal from at least one rectifier circuit electrically coupled to the receiver coil arrangement and to produce an output voltage for charging a battery (par 0081 notes “, a buck regulator circuit 202 or switch mode power supply. A controller can be used to adjust the pulse width modulation switch 201 shown in FIG. 20 to the proper operating point to achieve the desired output voltage Vo,”). 

Claims 8, 11 and 18 rejected under 35 U.S.C. 103 as being unpatentable over Randall US 2011/0210617 in view of Dai et al. US 2016/0064143, Fullerton et al. US 2012/0091847 and Cantatore et al. US 2010/0131033  as applied to claim 1 above, and further in view of Harada et al. US 2001/0008552.

Regarding claim 8 and 18, Randall teaches:
The plurality of solenoid coil structures is electrically coupled to a first rectifier circuit (Fig 8 #66).
The combined teachings of Randal, Dai and Fullerton does not explicitly teach:
The plurality of solenoid coil structures is electrically coupled to a first rectifier circuit and the second solenoid coil structure is electrically coupled to a second rectifier circuit. 
Harada teaches:
The plurality of solenoid coil structures is electrically coupled to a first rectifier circuit and the second solenoid coil structure is electrically coupled to a second rectifier circuit (Fig 3 #18 and #20). 
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the plurality of solenoid coil structures and the second solenoid coil structure taught by The combined teachings of Randal, Dai and Fullerton to have the second solenoid coil structure is electrically coupled to a second rectifier circuit taught by Harada for the purpose of having desired rectification of another sized structure. 

Regarding claim 11, Randal teaches:
The plurality of solenoid coil structures is electrically coupled to a first rectifier circuit (Fig 8 rectifier output). 
The combined teachings of Randal, Dai and Fullerton does not explicitly teach:
The plurality of solenoid coil structures is electrically coupled to a first rectifier circuit, 
the split helical coil is electrically coupled to a second rectifier circuit, and 
the third helical coil is electrically coupled to a third rectifier circuit. 
Harada teaches:
The plurality of solenoid coil structures is electrically coupled to a first rectifier circuit, the split helical coil is electrically coupled to a second rectifier circuit, and the third helical coil is electrically coupled to a third rectifier circuit (Fig 1 #22 three coils 18 going to three rectifier circuits 20). 
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify coils taught by The combined teachings of Randal, Dai and Fullerton to have rectifiers taught by Harada for the purpose of having desired rectification of another sized structure. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARIKH K RANKINE whose telephone number is (571)272-8973.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on (571) 272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TARIKH KANEM RANKINE/Examiner, Art Unit 2859                                                                                                                                                                                                        
/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859